DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office is in response to the amendment filed May 5, 2021. Claims 1-13 are pending.

Terminal Disclaimer
The terminal disclaimer filed on May 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,236,464 and U.S. Patent No. 10,665,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The approval of the terminal disclaimer, filed May 5, 2021, caused the withdrawal of the rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,236,464 as set forth in the Office action mailed February 5, 2021.
The approval of the terminal disclaimer, filed May 5, 2021, caused the withdrawal of the rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,665,809 as set forth in the Office action mailed February 5, 2021.

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Kim cannot be used as prior art as the publication 1 year before the effectively filing date of the claimed invention and the effectively filing date is the earliest filed priority document (filed August 21, 2014)), the Office points out that the current application is a CIP of US 14/735,582, which has a filing date of June 10, 2015 and the specification of the CIP application US 14/735,582 does not have support of all of claim 1. The CIP application does not have support for all of the claimed dipole materials. Furthermore, the foreign priority document is in a foreign language and the applicant has not provided a certified copy to show that the earliest foreign priority document does have support for the claimed invention. The effective filing date of a claim is to the earliest document that has support claimed invention. The applicant has not shown that the claimed invention is supported in the foreign priority document and the applicant’s argument is not persuasive as the effective filing date is not the date of the earliest foreign priority document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0313527) (hereafter “Kim”) in view of Yaegashi (US 2006/0273713) (hereafter “Yaegashi”) and Iou (US 2005/0274961) (hereafter “Iou”).
Regarding claims 1-7, 10, 12, and 13, Kim teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraph [0027]).  Kim teaches that the hole injection layer can comprises a charge generating dopant and the dopant can be a p-dopant, such as F4TCNQ or a cyano group containing compound (a quinon derivative) (paragraphs [0040] and [0041]).  Kim teaches that the electron injection layer comprises a mixture of LiF and Yb, which are codeposited (paragraph [0066]).  LiF is a dipole material including a halide (F) and lithium).  Kim teaches that the cathode can be composed of a mixture of Ag and Mg and the ratio of Mg to Ag can be 1:5 or about 1:10 (paragraph [0064]).  Kim only specifically teaches using Ag as the cathode material (paragraph [0066]).  Kim teaches that the thickness of the cathode can be from about 20 Å to about 300 Å (paragraph [0065]).
Kim does not specifically teach where the cathode is composed of Mg:Ag, where the electron injection layer comprising LiI, NaI, or RbI,  and does not teaches the amount of p-dopant in the hole injection layer.
Yaegashi teaches metal halides that can be used in the electron injection layer of electroluminescent device (paragraph [0096]).  Yaegashi teaches the electron injection layer can be composed of LiF, LiI, NaI, RbI (paragraph [0096]).
Iou teaches a hole injection layer composed of a hole injection material doped with a p-dopant, such as TF-TCNQ (paragraph [0052]).  Iou teaches that amount of the p-dopant in the layer is 2% (paragraph [0052]).
Given the teachings of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the device of Kim where the cathode is composed of Ag:Mg with a Mg compound of 1:5 to 1:10.  The substituted would have been one preferred cathode composition for another preferred cathode composition and one ordinary skill in the art would expected the cathodes to act in a similar manner.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substituted the electron injection metal halide of Kim, LiF, for one taught by Yaegashi, such as LiI, NaI, or RbI.  The substitution would have been one taught electron injecting metal halide for another and one would expect the compounds to act in a similar manner.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try to make the amount of the p-dopant in the hole injection layer to be 2% as taught by Iou.  Kim in view of Yaegashi teaches the hole 
Regarding claim 11, Kim does not specifically teach where the thickness of the cathode is between 50-150 Å.
Section 2144.05 I of the MPEP states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that Id.” 
Given the overlap of ranges taught by Kim for the thickness of the cathode and the thicknesses taught by Kim it would have been a prima facie case of obviousness to make the thickness of the cathode of Kim between 50 and 150 Å.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0313527) (hereafter “Kim”) in view of Yaegashi (US 2006/0273713) (hereafter “Yaegashi”) and Iou (US 2005/0274961) (hereafter “Iou”) as applied to claims 1-7 and 10-13 above, and further in view of Lee et al. (US 2012/0299037) (hereafter “Lee”).
Regarding claims 8 and 9, Kim in view of Yaegashi and Iou does not teach where the electroluminescent device comprises an emission auxiliary layer.
Lee teaches a display device comprising an electroluminescent device (paragraph [0026]).  Lee teaches the display device comprises a red pixel, a green pixel, and a blue pixel and each pixel comprises an electroluminescent device 
It would have been obvious to one of ordinary skill in art at the time the invention was effectively filed to modify the device of Kim to comprise the pixels and auxiliary layer taught by Lee. The motivation would have been to improve the efficiency of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796